Case: 14-60598      Document: 00513121098         Page: 1    Date Filed: 07/20/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60598
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 20, 2015
RAUL PRASAI,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 358 912


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Raul Prasai, a citizen of Nepal, petitions for review of the decision of the
Board of Immigration Appeals (BIA), dismissing his appeal from the
immigration judge’s (IJ’s) decision denying his application for withholding of
removal. Although Prasai also filed applications for asylum and relief under
the Convention Against Torture, his brief does not raise any cognizable
contentions of error with respect to the denial of those applications.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60598     Document: 00513121098      Page: 2   Date Filed: 07/20/2015


                                  No. 14-60598

Accordingly, they are deemed waived. See Thuri v. Ashcroft, 380 F.3d 788, 793
(5th Cir. 2004).
      Where, as here, the BIA issues its own opinion, agreeing with the IJ’s
decision and emphasizing particular aspects of that reasoning, this court
reviews the IJ’s decision to the extent that it impacted the BIA’s decision. See
Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). We may not reverse an
immigration court’s factual findings unless the evidence is “so compelling that
no reasonable factfinder could conclude against it.” Id. at 537.
      Under the REAL ID Act, an alien may sustain his burden of proof
without corroboration, however, his testimony must be credible, persuasive,
and refer to specific facts sufficient to demonstrate eligibility for relief. 8
U.S.C. § 1158(b)(1)(B)(ii). A trier of fact may base a credibility determination
on (1) the consistency between the applicant’s written and oral statements, (2)
the internal consistency of each such statement, (3) the consistency of such
statements with other evidence, and (4) the inaccuracies or falsehoods in such
statements, without regard to whether an inconsistency goes to the heart of
the applicant’s claim. See § 1158(b)(1)(B)(ii)-(iii)). This court will defer to the
agency’s adverse credibility determination “unless, from the totality of the
circumstances, it is plain that no reasonable fact-finder could make such an
adverse credibility ruling.” Wang, 569 F.3d at 538 (internal quotation marks
and citation omitted). Under this standard, reversal is improper unless the
evidence compels a contrary conclusion. Zhang v. Gonzales, 432 F.3d 339, 344
(5th Cir. 2005).
       Prasai argues that the BIA’s adverse credibility determination was
erroneous and that the inconsistencies cited by the IJ resulted from aggressive
and rushed questioning.      However, he does not cite any specific instance
wherein the IJ’s actions caused him to be vague and hesitant, nor has he shown



                                        2
    Case: 14-60598   Document: 00513121098     Page: 3   Date Filed: 07/20/2015


                                No. 14-60598

how any of the inconsistencies cited by the IJ were attributable to aggressive
questioning.   Further, he has made no showing that the inconsistencies and
discrepancies found by the IJ and cited by the BIA were erroneous. He thus
has not met his burden of showing that the record compels us to reverse the
IJ’s adverse credibility determination.      See Zhang, 432 F.3d at 344.
Accordingly, the petition for review is DENIED.




                                      3